 1

 2                       UNITED STATES DISTRICT COURT
 3
                        CENTRAL DISTRICT OF CALIFORNIA

 4

 5   SIOBHAN CARROLL, Individually ) Case No. 2:18-CV-08867-CBM-GJSx
     and On Behalf of All Others   )
 6
     Similarly Situated,           ) ORDER GRANTING
 7                                 ) STIPULATION RE: DISMISSAL
     Plaintiff,                    ) [JS-6]
 8
                                   )
 9         vs.                     )
                                   )
10
     PHILLIPS & COHEN              )
11   ASSOCIATES, LTD.,             )
                                   )
12
     Defendant.                    )
13                                 )
14
                                   )
                                   )
15

16
           Upon review of the parties’ Stipulation and Good Cause Showing, it is
17
     hereby ordered that Plaintiff’s individual claims are hereby dismissed with
18   prejudice and the putative class claims without prejudice pursuant to Fed. R. Civ.
19   P. 41. Each party to bear its own attorneys’ fees and costs incurred.
20         This Honorable Court shall retain jurisdiction of this matter solely for the
21   purpose of enforcement of the settlement terms, up to October 22, 2019. Should
22   no party seek judicial assistance in enforcement of the settlement terms by this
23   date, this matter will be deemed resolved.
24

25
           IT IS SO ORDERED.

26
           Date:July 23, 2019            _________________________________
27
                                         Hon. Consuelo B. Marshall
28
                                         United States District Judge

                                           1
                                           ORDER
